38 So.3d 763 (2009)
Ex parte State of Alabama.
(In re James SHOULDIS v. STATE of Alabama).
1080186.
Supreme Court of Alabama.
November 13, 2009.
Troy King, atty. gen., and Nancy M. Kirby, deputy atty. gen., for petitioner.
James G. Curenton, Jr., Fairhope, for respondent.
Prior report: Ala.Crim.App., 38 So.3d 753.
BOLIN, Justice.
The writ of certiorari is quashed.
In quashing the writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Criminal Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 280 So.2d 155 (1973).
WRIT QUASHED.
*764 LYONS, WOODALL, STUART, and MURDOCK, JJ., concur.
COBB, C.J., recuses herself.